MEMORANDUM **
Edgar Mosley appeals pro se the district court’s judgment dismissing his employment discrimination action against his former employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim. Barnett v. Centoni 31 F.3d 813, 816 (9th Cir.1994) (per cu-riam). We affirm.
The district court properly dismissed Mosley’s claim that defendant’s assistant vice principal selection process was discriminatory because Mosley failed to allege facts demonstrating that the selection process had a discriminatory impact on African-Americans. See Clady v. County of Los Angeles, 770 F.2d 1421, 1427-30 (9th Cir.1985) (explaining disparate impact analysis).
The district court properly dismissed Mosley’s claim that a process for selecting out-of-classroom positions was discriminatory because Mosley failed to exhaust administrative remedies. See EEOC v. Farmer Bros. Co., 31 F.3d 891, 899 (9th Cir.1994).
The district court acted within its discretion by denying Mosley’s motion for Rule 11 sanctions. See New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1306 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.